                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JENNIFER VESPER,            )
                            )
             Plaintiff,     )
                            )
vs.                         )                           Case No. CIV-17-1165-G
                            )
INDEPENDENT SCHOOL          )
DISTRICT NO. 89 OF OKLAHOMA )
CITY et al.,                )
                            )
             Defendants.    )

                                         ORDER

       Now before the Court is Plaintiff Jennifer Vesper’s Motion to Remand to State

Court (Doc. No. 60). Defendant Independent School District No. 89 of Oklahoma City

(hereinafter, “the District”) and Defendants Aurora Lora, Eduardo Sindaco, and Janis

Perrault, who are sued in their individual capacities (hereinafter, collectively, the

“Individual Defendants”), have responded in opposition (Doc. No. 64), and Vesper has

filed a reply in support of her request that the Court remand the remaining state law claims

to the District Court for Oklahoma County, Oklahoma (Doc. No. 66).

       This matter was filed in state court on June 29, 2017, see Pet. (Doc. No. 1-1), and

removed on October 27, 2017. See Notice of Removal (Doc. No. 1). On November 20,

2018, the Court dismissed with prejudice all federal law claims over which it had original

jurisdiction. See Order of Nov. 20, 2018 (Doc. No. 57); Order of Nov. 20, 2018 (Doc. No.
58).1 Only Vesper’s state law claims for breach of the Collective Bargaining Agreement

and her employment contract against the District and for tortious interference with contract

against the Individual Defendants remained.

       Because no federal law claims survived Defendants’ challenges, the Court was

permitted under 28 U.S.C. § 1367(c), if in the exercise of its discretion it chose to do so, to

decline to exercise supplemental jurisdiction over Plaintiff’s state law claims. See Smith

v. City of Enid ex rel. Enid City Comm’n, 149 F.3d 1151, 1156 (10th Cir. 1998) (when all

federal claims have been dismissed, court may, and usually should, decline to exercise

jurisdiction over remaining state claims). After consideration of the Tenth Circuit’s

decision in Thatcher Enters. v. Cache Cty. Corp., 902 F.2d 1472 (10th Cir. 1990), wherein

the circuit court recognized that courts may exercise jurisdiction even in the absence of any

triable federal law claims if, “given the nature and extent of [the] pretrial proceedings,

judicial economy, convenience, and fairness would be served by retaining jurisdiction,” id.

at 1478,2 the Court decided to exercise supplemental jurisdiction over Plaintiff’s state law




1
 The Court likewise dismissed with prejudice Vesper’s claims seeking relief against all
Defendants under article 2, section 7 of the Oklahoma Constitution and for malicious
prosecution and her state law indemnity claim against the District. See Order of Nov. 20,
2018 (Doc. No. 57); Order of Nov. 20, 2018 (Doc. No. 58).
2
 See City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997) (district court
should consider “host of factors” “including the circumstances of the particular case, the
nature of the state law claims, the character of the governing state law, and the relationship
between the state and federal claims”); id. (§ 1367(c) “reflects the understanding that, when
deciding whether to exercise supplemental jurisdiction, ‘a federal court should consider
and weigh in each case, and at every stage of the litigation, the values of judicial economy,
convenience, fairness, and comity’”); Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357
(1988) (“discretion to remand enables district courts to deal with cases involving pendent
                                              2
claims. See Order of Nov. 20, 2018 (Doc. No. 57) at 33-34 n.48. Balancing the factors

deemed relevant in Tenth Circuit case law, the Court found that the litigants had engaged

in substantial pretrial efforts and that both the Court and the parties had expended

considerable time and energy prior to the Court’s final disposition of Vesper’s federal

claims.3

         Plaintiff has now contended that remand to state court is warranted because

“[d]iscovery is not even close to being completed,” Pl.’s Reply (Doc. No. 66) at 4, “[t]here

has not yet been a final disclosure of . . . witnesses and exhibits,” id.,4 “[t]here are relatively

lengthy deadlines to file dispositive motions,” id.,5 and the matter is not set for trial until

August 2019. See Amended Scheduling Order (Doc. No. 63) at 3. Vesper has also

contended, without explanation, that “it is significantly more economical for an individual

Plaintiff . . . to litigate her state claims against a state defendant, and individual defendants,


claims in the manner that best serves the principles of economy, convenience, fairness, and
comity”).
3
  See Henderson v. Nat’l R.R. Passenger Corp., 412 Fed. App’x 74, 79 (10th Cir. 2011)
(district court properly exercised discretion in retaining jurisdiction where “parties had
‘filed a Joint Status Report and Provisional Discovery Plan, prepared and served disclosure
statements as required by [Fed.] R. Civ. P. 26(a), attended a scheduling conference,
exchanged written discovery, taken multiple depositions, participated in a telephonic status
conference, and designated expert witnesses” and trial date had been set) (quotation
omitted).
4
 The original deadlines for the parties to do so were June 1 and July 1, 2018, respectively.
See Scheduling Order (Doc. No. 13) at 2. Over Plaintiff’s objection, see Pl.’s Resp. (Doc.
No. 44), the Court extended those deadlines, as Defendants had requested, to December 1,
2018, and January 1, 2019, respectively. See Amended Scheduling Order (Doc. No. 45) at
2. By agreement, the parties’ deadlines for filing the final lists of witnesses-in-chief and
exhibits have now been extended to March 1, 2019, and March 15, 2019. See Amended
Scheduling Order (Doc. No. 63) at 1-2.
5
    The parties’ deadline to file dispositive motions is April 1, 2019. See id. at 2.
                                                3
in state court than in federal court.” Pl.’s Mot. (Doc. No. 60) at 5. Finally, Vesper has

argued, again without support, that “[t]he federal courts are currently backlogged, to the

extent it may take many months to secure decisions for dispositive motions, . . . while

similar motions can be decided within forty (40) days in state court.” Id. at 4.

       After considering and weighing all pertinent factors, the Court finds that Plaintiff

has not demonstrated that remand is warranted under these circumstances.               Judicial

economy weighs in favor of exercising jurisdiction. The Court is familiar with the facts

and history of the case and is fully capable of resolving not only any discovery issues that

may arise, but also the state law on which Plaintiff’s claims are based—laws that are not

novel, complex, or unsettled.

       Furthermore, the factors of convenience and fairness are neutral. First, Plaintiff and

Defendant Perrault reside in, and the offices of counsel are located in, the Oklahoma City

metropolitan area. Defendant Sindaco resides in Austin, Texas, see Defs.’ Mot. to Strike

Scheduling Order (Doc. No. 51) at 5, and, according to Defendants, Defendant Lora is in

the process of moving out of state. See id. at 7. Second, Plaintiff has not demonstrated

that the cost of litigating in this forum is significantly greater than litigating her claims in

state court.

       Because Plaintiff has advanced no grounds that require further consideration of this

issue or that justify remand at this stage, the Court in its discretion DENIES Plaintiff

Vesper’s Motion to Remand to State Court (Doc. No. 60).




                                               4
IT IS SO ORDERED this 19th day of December, 2018.




                                 5
